El Juez Asociado Señor Corrada Del Río
emitió la opinión del Tribunal.
r — i
El 10 de abril de 1991, José M. Acevedo Álvarez, Margarita Castro Jiménez y la sociedad legal de gananciales compuesta por ambos (en adelante los peticionarios) pre-sentaron una demanda contra el Estado Libre Asociado de Puerto Rico y la Administración de Vivienda Rural (en ade-lante los recurridos), en la cual reclamaron daños y perjui-cios por un alegado incumplimiento contractual. El 15 de diciembre de 1998, notificada el 12 de enero de 1999, el Tribunal de Primera Instancia, Sala Superior de Carolina, la declaró con lugar. Oportunamente, ambas partes pre-sentaron recursos de apelación ante el Tribunal de Circuito *869de Apelaciones, Circuito Regional de Carolina y Fajardo, para impugnar el dictamen del tribunal de instancia.(1) El recurso de apelación de los recurridos fue presentado en el foro apelativo el 15 de marzo de 1999.
Tras la presentación de ciertas mociones(2) de los peti-cionarios, los recurridos solicitaron el 8 de abril de 1999, la desestimación del recurso, fundándose en que los peticio-narios no lo notificaron al tribunal de instancia. Así, tam-bién, solicitaron prórroga para presentar su alegato.
El 21 de abril de 1999,(3) el tribunal apelativo dictó re-solución, en la que consolidó las apelaciones presentadas por las partes, denegó la moción de desestimación presen-tada por los recurridos y le concedió veinte (20) días a las partes para preparar y presentar una exposición narrativa de la prueba estipulada.
El 22 de abril de 1999, los peticionarios se opusieron a la prórroga solicitada por los recurridos. Posteriormente, presentaron una solicitud de desestimación, para sostener que el escrito de apelación presentado por los recurridos debía desestimarse por éstos no haber notificado la copia de éste al tribunal de instancia dentro del término de cum-plimiento estricto de cuarenta y ocho (48) horas siguientes a la presentación del recurso.(4) Además, presentaron una *870moción de reconsideración ante el foro apelativo, para ar-güir que: (1) dicho dictamen fue emitido sin tomar en con-sideración su oposición a la solicitud de prórroga; (2) no existía circunstancia excepcional que amerite concederle prórroga a los recurridos para presentar su alegato; (3) al éstos no haber hecho un señalamiento de error con res-pecto a la suficiencia de la prueba testifical o la apreciación errónea de ésta, no era necesario presentar una exposición narrativa de la prueba oral, y (4) no procedía la consolida-ción de los recursos.
El 29 de abril de 1999, los recurridos presentaron su alegato, en el que se opusieron a la apelación y a la solici-tud de desestimación presentadas por los peticionarios; alegaron que, conforme a los archivos de la Oficina del Pro-curador General, el escrito de apelación de los recurridos fue notificado a la Secretaria General del tribunal de ins-tancia, Srta. Elba Moura, el 16 de marzo de 1999, me-diante correo certificado con acuse de recibo.(5)
Tras los recurridos presentar su “Moción para presentar proyecto de exposición narrativa de prueba oral”, el foro apelativo intermedio dictó una resolución para denegar tanto la moción de desestimación presentada por los peti-cionarios como la solicitud para que se dejara sin efecto la orden que consolidó los recursos apelativos. Asimismo, le concedió diez (10) días a los recurridos para gestionar en la Secretaría del Tribunal de Primera Instancia una certifica-ción que acredite la fecha en que recibió copia sellada del escrito de apelación de los recurridos.
El 7 de mayo de 1999, los peticionarios presentaron su “réplica a la oposición a solicitud de desestimación”, en la que alegaron que los recurridos, al enviar el recurso por correo a un apartado postal del tribunal que no es contro-lado por la Secretaríá, se arriesgaron —sin causa justifica-da— a que la notificación fuese tardía y contraria al *871reglamento. Posteriormente, se opusieron a la solicitud para presentar la exposición narrativa de la prueba oral que fue presentada por los recurridos.
Ante la falta de objeción de los peticionarios, el tribunal apelativo acogió la exposición narrativa estipulada presen-tada por los recurridos. Inconformes, los peticionarios soli-citaron reconsideración a los fines de que se excluyera del expediente el proyecto de exposición narrativa de la prueba oral. Posteriormente, los recurridos presentaron un “Escri-to para Acreditar Cumplimiento con Requisito de Notifica-ción al Tribunal de Primera Instancia”, en el cual alegaron que, en su oposición a la moción de desestimación, quedó demostrado que le notificaron al tribunal de instancia de su escrito de apelación dentro del término requerido, por cuanto la fecha determinante es la del depósito en el correo.(6) Así, pues, solicitaron que se denegara la moción de desestimación.
El 2 de junio de 1999,(7) el tribunal apelativo declaró con lugar la moción de reconsideración presentada por los pe-ticionarios y les concedió veinte (20) días para reunirse con las demás partes a los fines de preparar una exposición estipulada de la prueba. Sin embargo, denegó la moción de desestimación presentada por los peticionarios, por ha-berse acreditado que el recurso se le notificó a ambos tribunales dentro del plazo legal.
Inconformes, los peticionarios acuden ante nos me-diante petición de certiorari, en la que formulan los seña-lamientos de error siguientes:
*872fe] rró el Tribunal de Circuito de Apelaciones al no atender previo a disponer sobre el sometimiento de exposición narrativa de la prueba oral o en conjunto con su resolución notificada el 17 de junio de 1999 los planteamientos relativos a la improce-dencia de presentación de alegato por el estado en el recurso de apelación presentado por los peticionarios.
Erró el Tribunal de Circuito de Apelaciones al disponer la presentación de una exposición estipulada de la prueba (entién-dase por ello una exposición narrativa de la prueba oral).
Erró el Tribunal de Circuito de Apelaciones al no disponer por falta de jurisdicción la desestimación del recurso de apela-ción presentado por el estado. Petición de certiorari, pág. 6.
El 10 de septiembre de 1999 expedimos el auto de cer-tiorari, a los únicos fines de atender el tercer señalamiento de error. Con el beneficio de ambas comparecencias, proce-demos a resolver.
II
La Regla 14 del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.RR.A. Ap. XXII-A, dispone lo siguiente con respecto a la presentación y notificación de las apelaciones de sentencias en casos civiles:
(A) La apelación se formalizará presentando el original del escrito de apelación y cuatro (4) copias en la Secretaría del Tribunal de Circuito de Apelaciones, o presentando el original en la Secretaría del Tribunal de Primera Instancia que dictó la sentencia apelada dentro del término antes indicado.
(B) De presentarse el recurso de apelación en la Secretaría del Tribunal de Circuito de Apelaciones, la parte apelante de-berá notificar copia del escrito de apelación, debidamente se-llada con la fecha y hora de presentación, a la Secretaría de la sede del Tribunal de Primera Instancia que haya dictado la sentencia apelada, dentro de las cuarenta y ocho (48) horas siguientes a la presentación del escrito de apelación. El término aquí dispuesto será de cumplimiento estricto.
(C) De presentarse el recurso de apelación en la Secretaría de la sede del Tribunal de Primera Instancia que haya dictado la sentencia apelada, la parte apelante deberá notificar a la Se-cretaría del Tribunal de Circuito de Apelaciones, dentro de las cuarenta y ocho (48) horas siguientes a la presentación del es-*873crito de apelación, cuatro (4) copias del escrito, debidamente selladas por la Secretaría de la sede del Tribunal de Primera Instancia con la fecha y hora de presentación. En este caso, de enviarse por correo, la fecha del depósito de las cuatro (4) copias en el correo se considerará como la de su entrega en la Secreta-ría del Tribunal de Circuito de Apelaciones. El término aquí dispuesto será de cumplimiento estricto.
(D) Las mociones y cualesquiera otros escritos posteriores re-lacionados con el recurso de apelación se presentarán sola-mente en la Secretaría del Tribunal de Circuito de Apelaciones, en original y cuatro (4) copias. Dichas mociones y escritos po-drán enviarse por correo, pero en ese caso, si tuvieren términos jurisdiccionales para su presentación, deberán llegar dentro de dichos términos a la Secretaría del Tribunal.
Tales mociones y escritos serán notificados simultáneamente a las partes en el recurso y en la moción o escrito se certificará la forma en que se hizo la notificación. (Énfasis suplido.)
Por su parte, la Regla 53.1(b) de Procedimiento Civil, 32 L.P.R.A. Ap. III, establece un requisito similar de notificación de los recursos de apelación presentados ante el tribunal apelativo. A esos fines establece que:
[e]l recurso de apelación se formalizará presentando el es-crito de apelación en la secretaría de la sede del Tribunal de Primera Instancia que dictó la sentencia apelada, o en la secre-taría del Tribunal de Circuito de Apelaciones. De presentarse el recurso de apelación en la secretaría de la sede del Tribunal de Primera Instancia que dictó la sentencia apelada, el apelante deberá notificar a la secretaría del Tribunal de Circuito de Ape-laciones, dentro de las cuarenta y ocho (48) horas siguientes a la presentación del escrito de apelación, el número reglamenta-rio de copias del escrito, debidamente selladas por la secretaría de la sede del Tribunal de Primera Instancia con la fecha y horas de presentación. De presentarse en la secretaría del Tribunal de Circuito de Apelaciones, el apelante deberá notificar copia del escrito de apelación, debidamente sellada con la fecha y hora de presentación, a la secretaría de la sede del Tribunal de Primera Instancia que dictó la sentencia apelada, dentro de las cuarenta y ocho (48) horas siguientes a la presentación .del escrito de apelación.
Cabe indicar que el propósito de la Ley de la Judicatura de Puerto Rico de 1994, según enmendada, 4 L.P.R.A. see. 22 et seq., fue facilitar el acceso de las partes *874al procedimiento de revisión de una sentencia del Tribunal de Primera Instancia, bien fuera mediante un recurso de apelación o un certiorari. Dentro de ese procedimiento y como mecanismo para facilitar dicho acceso, permite que los recursos que han de ser evaluados por el Tribunal de Circuito de Apelaciones sean presentados ante cuales-quiera de las sedes de los Tribunales de Primera Instancia. De ese modo, según el esquema constitucional de un sis-tema judicial unificado, el legislador le imprimió así al tribunal de instancia, para fines de su presentación, una ca-racterística similar a la Secretaría del Tribunal de Circuito de Apelaciones, a base del carácter regional que tiene el Tribunal de Circuito de Apelaciones que, aunque tiene su sede central en San Juan, está constituido por once (11) paneles regionales. Por tal motivo, el recurso presentado en el Tribunal de Primera Instancia correspondiente puede ser notificado por correo certificado a la Secretaría del Tribunal de Circuito de Apelaciones. De igual forma, permite que un recurso presentado en la referida secretaría sea notificado al Tribunal de Primera Instancia recurrido.
Nótese que la razón por la cual el Tribunal de Primera Instancia ha de ser notificado de la presentación de una apelación ante el Tribunal de Circuito de Apelaciones es porque ella tiene el efecto de paralizar los procedimientos a nivel de instancia. (8) Por su parte, cuando el recurso presentado ante el Tribunal de Circuito de Apelaciones sea un certiorari, habrá de notificarse al Tribunal de Primera Instancia con el propósito de que quede enterado de tal presentación.
Surge claramente del inciso (C) de la Regla 14 del Reglamento del Tribunal de Circuito de Apelaciones, supra, que un recurso de apelación presentado ante el Tribu*875nal de Primera Instancia puede notificarse al Tribunal de Circuito de Apelaciones —dentro de las cuarenta y ocho (48) horas siguientes a la presentación del escrito— bien sea personalmente o mediante un depósito en el correo. Sin embargo, cuando el recurso es presentado ante el Tribunal de Circuito de Apelaciones y, por ende, ha de notificarse al tribunal de instancia dentro del término establecido, la re-gla no dispone específicamente para que dicha notificación pueda hacerse mediante un depósito en el correo.
Lo anterior nos podría dar a entender que la apelación no puede notificarse al tribunal de instancia mediante el depósito en el correo. No obstante, nos parece absurdo lle-gar a tal conclusión. El Tribunal de Circuito de Apelaciones es el foro a evaluar el recurso de apelación. ¿Por qué razón habríamos de permitir que el Tribunal de Circuito de Ape-laciones sea notificado por correo de la presentación del recurso de apelación cuando éste se presenta en el Tribunal de Primera Instancia y no permitir que cuando el re-curso se presenta ante el foro apelativo propiamente, la notificación al tribunal de instancia no pueda hacerse por correo?
Cabe señalar que la Regla 13 del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.P.R.A. Ap. XXII-A, establece el término jurisdiccional que tiene la parte apelante para notificarle a las demás partes del escrito de apelación presentado.(9) En vista de que dicha notificación puede hacerse mediante correo certificado con acuse de recibo, y tratándose de un término jurisdiccional, no vemos por qué debemos impedir que una parte notifique por co-*876rreo al Tribunal de Primera Instancia de la presentación de una apelación ante el Tribunal de Circuito de Apelacio-nes, cuando el término establecido a esos fines en el inciso (B) de la Regla 14 del Reglamento del Tribunal de Circuito de Apelaciones, supra, es de cumplimiento estricto.
En Ramos v. Condominio Diplomat, 117 D.P.R. 641 (1986), reiterado en Eastern Sands, Inc. v. Roig Comm. Bank, 146 D.P.R. 51 (1998), aclaramos que el requisito de notificar los recursos a las partes mediante correo certificado con acuse de recibo responde a la buena práctica forense, por ser éste un mecanismo conveniente a los fines de establecer cumplidamente y sin lugar a dudas la fecha del depósito en el correo. (10) No obstante, allí también esclarecimos que ello no implica que la fecha de notificación no pueda establecerse por otros medios igualmente efectivos. Sobre el particular, sostuvimos que:
... [N]o surge ... que exista al presente distinción válida entre correo certificado u ordinario a los efectos de determinar el mo-mento en que se perfecciona una notificación. Nuestras expre-siones en el sentido de que cuando se utiliza el mecanismo de correo ordinario lo determinante es probar la fecha del depósito en el correo, significan que el acto del depósito es lo crucial para propósitos de estimarse perfeccionada a tiempo la notificación. Así, quien utiliza sabiamente la vía del correo certificado está relevado de probar la fecha en que depositó la notificación en el correo. A la inversa, al usuario del correo ordinario no le acom-paña la fehaciencia del correo certificado. Por ende, potencial-mente, crea a su riesgo una controversia. Le corresponde acre-ditar mediante prueba suficiente. Se expone a que se desestime su recurso de no concederle el tribunal apelativo crédito o valor probatorio en cuanto a la fecha del depósito. Por tal razón la buena práctica forense aconseja en estos casos el uso del correo certificado. (Énfasis en el original.) Ramos v. Condominio Diplomat, supra, págs. 643 — 644.
Por las razones que anteceden, resolvemos que un re-curso de apelación, presentado ante el Tribunal de Circuito *877de Apelaciones, puede notificarse al tribunal de instancia personalmente, o por correo ordinario, o por correo certifi-cado con acuse de recibo o mediante un servicio similar de entrega personal con acuse de recibo. Cuando, según lo in-dicado en el inciso (C) de la Regla 14 del Reglamento del Tribunal de Circuito de Apelaciones, supra, la notificación se haga por correo, la fecha del depósito se considerará como la de su entrega en la Secretaría del Tribunal de Pri-mera Instancia.
En el caso de autos, los recurridos le remitieron al Tribunal de Primera Instancia, por correo certificado con acuse de recibo, copia del escrito de apelación el mismo día que presentaron dicho recurso ante el Tribunal de Circuito de Apelaciones el 15 de marzo de 1999. Así, pues, conclui-mos que los recurridos notificaron al tribunal de instancia conforme a derecho.
Expedido previamente el auto de certiorari, se dicta sen-tencia para confirmar el dictamen del Tribunal de Circuito de Apelaciones y se devuelve el caso a dicho tribunal para la continuación de los procedimientos en armonía con lo aquí dispuesto.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Fuster Berlingeri concurrió con el resultado sin opinión escrita. La Juez Asociada Señora Naveira de Rodón no intervino.

 Los peticionarios argüyeron que correspondía aumentar la cuantía de la indemnización, mientras que los recurridos cuestionaron la imposición de responsa-bilidad o, en su defecto, la cuantía impuesta.


 Éstas se titulan: ‘‘Solicitud de Disposición del Recurso Fundado en la Apela-ción Ante la No Presentación de Alegato Por la Parte Apelada” y “Solicitud de Dis-posición Sobre Inexistencia de Error Relacionado Con la Suficiencia de la Prueba Testifical o Con la Apreciación Errónea de Ésta”. Véase el apéndice.


 Notificada el 27 de abril de 1999.


 Sustentaron su alegación con una certificación del tribunal de instancia la cual acredita que el 19 de marzo de 1999 a las 9:02 de la mañana, los recurridos presentaron en la Secretaría del Centro Judicial de Carolina, escrito de apelación en el caso José M. Acevedo Álvarez y otros v. E.LA. y Administración de Vivienda Rural. Véase el Apéndice, pág. 884.
Esta certificación se refiere a la fecha cuando se presentó en el tribunal de instancia la copia del recurso de apelación presentado ante el foro apelativo el 15 de marzo de 1999; sin embargo, la copia del recurso le fue notificada por correo certifi-cado con acuse de recibo al tribunal de instancia, depositado en el correo el 15 de marzo de 1999, el mismo día en que el recurso se presentó ante el Tribunal de Circuito de Apelaciones.


 Véase el Domestic Return Receipt, Apéndice, pág. 887.


 Aunque los recurridos no presentaron la certificación requerida por el tribunal apelativo, presentaron fotocopias de las páginas de los libros siguientes: del Re-gistro de Correspondencia de la Oficina del Procurador General de 15 de marzo de 1999; del Registro de Correspondencia de la Oficina de Correo del Departamento de Justicia de 15 de marzo de 1999, y del Correo del Tribunal de Primera Instancia de Carolina de 17 de marzo de 1999, en el que se desprende que el 17 de marzo de 1999, es decir dentro de las cuarenta y ocho (48) horas desde la presentación del recurso de apelación ante el foro apelativo, se registró en el tribunal de instancia el recibo de copia de dicho recurso. Véase Apéndice, págs. 941-944.


 Notificada el 17 de junio de 1999.


 Véase el Art. 4.002(j) de la Ley de la Judicatura de Puerto Rico de 1994 (4 L.P.R.A. sec. 22k(j)); Regla 18 del Reglamento Tribunal de Circuito de Apelaciones, 4 L.P.R.A. Ap. XXII-A.


 En lo pertinente, el inciso (B) de la Regla 13 del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.P.R.A. Ap. XXII-A, dispone, que:
“H]a parte apelante notificará el escrito por correo certificado con acuse de re-cibo o mediante un servicio similar de entrega personal con acuse de recibo. La notificación a las partes se hará dentro del término jurisdiccional para presentar el recurso, a partir del archivo en autos de la copia de la notificación de la sentencia. Cuando se efectúe por correo certificado con acuse de recibo, se remitirá la notifica-ción a las partes a la dirección postal que surja del último escrito que conste en el expediente del caso ....”


 Véase, además, Campos del Toro v. Ame. Transit Corp., 113 D.P.R. 337, 347 (1982).